JS 44C/SDNY l E

lapse Case 1:19-cv-07072 DoGleRPYERREH7/29/19 Page 1 of 2

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
Julie Hermes Castillo

DEFENDANTS
Morgan Stanley

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Richard Samuel Ortiz, Esq.

Law Office of Richard Samuel Ortiz
3717 Ditmars Boulevard, 2nd Floor, Astoria NY 11105 (718) 806-1214

ATTORNEYS (IF KNOWN)
Unknown

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

42 U.S.C. Section 1981 - Employment discrimination (race)

, / / Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[¥]Yes[]
If yes, was this case Vol.[_] Invol. [_] Dismissed. No[_] Yes [_] If yes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes []
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
ere, 375 FALSE CLAIMS
[ ]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } 625 DRUG RELATED [ ]422 APPEAL U]
[ 120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY geizyRE OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ ]130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 24 USC. 881 [ ]423 WITHDRAWAL { ]400 STATE
[ 1140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1} g90 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ]150 RECOVERY OF ___[ ] 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT ——_[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[1154 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ 152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD 3 ORGANIZATION ACT
DEFAULTED [ 1350 MOTOR VEHICLE [ 1371 TRUTH IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS _[ ]355 MOTOR VEHICLE [ ]840 TRADEMARK { ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ 1153 RECOVERY OF _—[_ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ]861 HIA (1395ff) [ ]850 SECURITIES/
OF VETERAN'S — [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE —[ ] 710 FAIR LABOR [ ] 863 DIWC/DIWW (405(g)) EXCHANGE
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ]864 SSID TITLE XVI
SUITS [ ]720 LABOR/MGMT [ ]865 RSI (405(g))
[ ]190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ 1195 CONTRACT [ ]510 MOTIONS TO [ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | cave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
ee SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY ‘pea WOTNE een [ ] 896 ARBITRATION
[ ]210 LAND [xd 442 EMPLOYMENT PRISONER CIVIL RIGHTS [ ee aes oR
CONDEMNATION _ [ ] 443 HOUSING/ { ]462 NATURALIZATION APPEAL OF AGENCY DECISION
[ ]220 FORECLOSURE ACCOMMODATIONS [| ] 550 CIVIL RIGHTS APPLICATION
[ }230 RENT LEASE & [ ]445 AMERICANS WITH [ ]555 PRISON CONDITION —__[_] 465 OTHER IMMIGRATION [ ]950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS STATE STATUTES
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 1245 TORTPRODUCT [1446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ]290 ALL OTHER [ ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:

 

 

 

 

DEMAND $

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

OTHER

Check YES only if demanded in complaint
JURY DEMAND: II YES LNO

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE

DOCKET NUMBER

 

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
-10-cvy- j 2 of 2
LAGEAR & IONE Bow Baye: 19 cv-07072 Document. filed 07/29/19 Page 20

[x] 1 Original CJ 2 Removed from CL] 3 Remanded L] 4 Reinstated or LE] 5 Transferred from C] 6 ee oO 7 lieto.
; Specify Distri :
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
| a. allparties represented = Court
[18 Multidistrict Litigation (Direct File)

C] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
L]1 U.S. PLAINTIFF []2 U.S. DEFENDANT [x] 3 FEDERAL QUESTION (]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [11 []1 CITIZEN OR SUBJECT OF A []3[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPALPLACE []4[]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Julie Hermes Castillo

335 Monroe Drive
West Palm Beach FL 33405
Palm Beach County

DEFENDANT(S) ADDRESS(ES) AND COUNTY (IES)

Morgan Stanley
1585 Broadway
New York NY 10036
King County

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: — [_] WHITE PLAINS [x] MANHATTAN

DATE aes [20 1 Zo. hud Aen Gt

SIGNATURE OF ATTORNEY OF RECOR ADMITTED TO PRACTICE IN THIS DISTRICT

[ ] NO

[x] YES (DATE ADMITTED Mo. Nov. yr. 2009 __)
RECEIPT # Attorney Bar Code # RO1975
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
